Indian claims; appeal from Indian Claims Commission; acreage and fair market value. — Appellants appealed from the decision and final award of the Indian Claims Commission dated December 28, 1973 (32 Ind. Cl. Comm. 320) determining the fair market value as of January 25, 1805 of the 3,651,424.39 acres of aboriginal title land ceded by the Sac and Fox Indians to the United States, the land being located in what is now northeast Missouri, northwest Illinois and southwest Wisconsin. They also appealed from the decision excluding 211,275.61 acres in Spanish grants within the *899perimeter boundaries of the Missouri tract. On April 25,1975 tlie court issued the following order:
Before skeltoN, Judge, Presiding, dtjrfee, Senior Judge, and ktjNzig, Judge.
“This case comes before the court on appeal from the decision of the Indian Claims Commission in its Docket 83, having been presented and submitted to this court on the briefs and oral argument of counsel. Upon consideration thereof,
“it is ordered that the decision of the Indian Claims Commission from which this appeal has been taken be and it is affirmed”
Appellants’ motion for rehearing en bane was denied June 27, 1975.